Case 2:20-cv-10949-LVP-MJH ECF No. 64-1 filed 05/11/20             PageID.1971   Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

 JAMAAL CAMERON; RICHARD BRIGGS; RAJ LEE;
 MICHAEL CAMERON; MATTHEW SAUNDERS,
 individually and on behalf of all others similarly situated,

        Plaintiffs,
                                                                Case No. 20-cv-10949

                               v.
 MICHAEL BOUCHARD, in his official capacity as
 Sheriff of Oakland County; CURTIS D. CHILDS, in his
 official capacity as Commander of Corrective Services;
 OAKLAND COUNTY, MICHIGAN,

        Defendants.




                      DECLARATION OF RICHARD WATKINS

 I, Richard Watkins, declare:
 I make this declaration based upon my own personal knowledge, and if called to
 testify, I could and would do so competently.
    1. I am currently detained in the Oakland County Jail serving a one-year
       sentence. My exit date is on August 19.

    2. I suffer from black-out tremors, meaning that I sometimes just pass out and
       cannot remember what has happened. I also have severe dyslexia and have
       difficulties reading. Being in the jail in the middle of this pandemic is also
       giving me severe anxiety.

    3. When the coronavirus began to hit the jail in March, I was working as a
       kitchen trustee. I began to feel extremely sick. I was suffering from
       headaches, loss of sense of small, chills (although I was told I wasn’t running
       a temperature), and I felt like I was coughing my brains out.
Case 2:20-cv-10949-LVP-MJH ECF No. 64-1 filed 05/11/20        PageID.1972    Page 2 of 3




    4. I told the deputies that I was too sick to work and a nurse came to visit me.
       He gave me some sort of cold medicine and said I was not really sick. I was
       given two days off kitchen duty, but then they put me back to work even
       though I told the deputies I was still sick. They told me that if I stopped
       working, I would be fired from my trustee job. So I went back to the job even
       though I was sick because I needed my good time credits so that I can go back
       to my three kids who are suffering while I’m in jail.

    5. But while I was back on kitchen duty, I was trying to do my best not to do
       things that might infect other inmates. A few days later, there was an Aramark
       employee who didn’t like me, who was following me around and giving me a
       hard time. I said I should not be working around the food in the kitchen
       because I could get others sick, and I was fired from my trustee job. This was
       around March 25.

    6. I was then sent to cell R3 in the holding tanks. This was an all concrete cell
       where I was forced to sleep on the floor. I was told that the cell was under
       quarantine when I arrived. There were only three of us when I arrived in cell
       R3, but by the time I left in mid-April there were about 10 people all crowded
       in with each other.

    7. On or around April 16, I was moved out of the holding cell and into a one-
       man cell on the A-block because I got into a conflict with another inmate and
       a deputy.

    8. On Wednesday, May 6, they came by my cell and tested me for the COVID-
       19 virus. Later that day—and before my results came back—they moved me
       into a ten-man cell on the C-block. When I was placed in the ten-man cell, I
       think that there were 7 other guys in the cell. I was in the cell for two days,
       until May 8. During that time, I was in regular and constant contact with the
       guys in my cell because it is not possible to remain 6 feet from other guys in
       those ten-man cells. I was also in contact with the people in the cell next door
       to me, as we would sometimes talk and exchange things through the bars.

    9. On Friday, May 8, they brought me the results of my COVID-19 test, which
       indicated that I was negative. A few hours later, they came and pulled me out
       of the cell and told me I was moving to E block. I knew that was where the
       COVID-19 patients were located, so I protested because I had just tested
       negative. The deputies brought me to E block anyhow, where I was able to
       see the doctor before they put me in my cell. Her name is Joanne, but I can’t
Case 2:20-cv-10949-LVP-MJH ECF No. 64-1 filed 05/11/20         PageID.1973     Page 3 of 3




       remember her last name. She said my negative test results were wrong, and
       that I was actually positive for COVID-19. I told her there must be some
       mistake and that they should test me again. She responded, “don’t tell me how
       to do my job. I’m the one making the choices on who gets a test. I’m not
       going to talk to you any more about this.”

    10.I was then placed in a cell in the E block with another COVID patient which
       is where I am now residing. No one has explained to me how my COVID test
       could have been negative and then positive, and I never had a second COVID
       test, so none of this makes any sense to me. If I’m not sick, I think it’s risking
       my life to keep me here in the E block. And if I am sick, then by messing up,
       they just exposed a bunch of guys in the C block to the disease by putting me
       in there before getting my test results back. That block should probably be on
       quarantine now, as should the A-block where I was before.

    11.I’m not going to lie. I’m angry and want out of the jail so I can be with my
       family. But even if I’m not released, what happened to me is wrong and
       endangered others twice—once in March when they made me work in the
       kitchen while I was sick and now again when they put me in the 10-man cell
       when I am supposedly sick with the coronavirus. I just want the truth to be
       told.

 Under 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is
 true and correct.

 May 10, 2020                            _/s/Richard Watkins________________
                                         Richard Watkins

                                         *consent for signing given telephonically

 Due to the COVID-19 crisis, it was not possible to obtain a written signature on the
 above declaration. I am an attorney admitted to the Eastern District of Michigan.
 On May 10, 2020, I personally spoke with Richard Watkins and read this declaration
 to him. Mr. Watkins told me that the information in the above declaration is true,
 and gave me verbal consent to sign on his behalf.

 I declare under penalty of perjury, under 28 U.S.C. § 1746, that the foregoing is true
 and correct.
                                               /s/Philip Mayor
                                               Philip Mayor
